  Case 1:19-cr-00386-PKC Document 26 Filed 06/11/20 Page 1 of 2 PageID #: 55




                                    Michael H. Gold
                                350 Fifth Avenue, Suite 6800
                                  New York, New York
                                     10118
                                 Tel (212) 838 0699
                                 Fax (212) 868 0013


                                                      June 11, 2020


Hon. Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Goklu, 19 CR 386 (PKC)
\
Dear Judge Chen;

        I am writing with the consent of AUSA Fran Navarro, and with regret and apologies, in
regard to the scheduled trial in the above captioned matter on August 3, 2020. Unfortunately, I
will be undergoing cataract surgery on both eyes that will prevent me from both preparing and
trying the case as planned. Accordingly, I respectfully request an October, 2020, date convenient
to the Court.

       This case was originally scheduled for trial in early June, 2020. At the time of the
scheduling, I was aware of my vision issues and understood that surgery could wait until
September, 2020. When the pandemic forced a reschedule, I again assumed there would be no
medical issue.

        I’ve experienced a gradual but increased vision loss for the past few months and when
my ophthalmologist recently reopened her office I went for an examination. She reported a
significant growth of the cataracts that explained my difficulties and recommended prompt
surgery. She advised that I can no longer legally drive and while I currently struggle to read, it’s
likely to become prohibitive, assuming continuing deterioration, by the time the trial is supposed
to commence. She recommended immediate surgery which will completely correct the problem
but will take weeks of recovery before I can get a new prescription and resume driving, reading,
etc.. The first surgery was scheduled today for July 1, 2020, and the second for July 23, 2020.

        This is by no means a medical emergency in any sense. Unfortunately, it is a professional
one as I will not be able to function as trial counsel until it is corrected.
  Case 1:19-cr-00386-PKC Document 26 Filed 06/11/20 Page 2 of 2 PageID #: 56




       Therefore, I respectfully request an adjournment of the trial until a date after October 1,
2020, convenient to the Court. Again, I apologize for this disruption.

       Thank you for your consideration of this application.


                                              Respectfully,


                                              Michael H. Gold
